Citation Nr: 9923757	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  93-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of frozen feet, right foot.

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of frozen feet, left foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

A Central Office Hearing (COH) was held on May 21, 1996, here 
in Washington, D.C., before Jack W. Blasingame, who is a 
Member of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing is of record.  The appealed matters were thereafter 
remanded by the Board in July 1996, for additional 
development, and they are now back again at the Board.


REMAND

The veteran contends that the current severity of the 
service-connected residuals of frozen feet warrants ratings 
higher than those currently in effect for both feet.  After a 
review of the evidentiary record, the Board finds that 
additional development is still necessary and that, 
regrettably, the matter must again be remanded at this time.

The record shows that, when the veteran testified at the COH 
of May 1996, the bilateral feet disability was already rated 
as 10 percent disabling, for each foot.  A VA podiatric 
examination was thereafter conducted in June 1997, pursuant 
to the instructions in the Board's remand of July 1996 and 
the RO then granted, in a May 1999 rating decision, a 20 
percent rating for the left foot disability.  This grant was 
based on the RO's finding that the most recent medical 
evidence in the record revealed that the severity of the left 
foot disability had met the criteria for such a rating under 
the newly-revised Diagnostic Code 7122 of VA's Schedule for 
Rating Disabilities (the Schedule), 38 C.F.R. § 4.104, Part 
4, which the Board notes underwent a major revision that 
became effective on January 12, 1998.

The Board's finding that additional development is still 
needed is based on the fact that the RO has yet to separately 
evaluate a bilateral peripheral neuropathy of the lower 
extremities that has been diagnosed in the present case and 
is apparently secondary to the service-connected bilateral 
frozen feet disability, as required by Note 1 of Diagnostic 
Code 7122 (both pre and post the amendment of 1998).  Before 
undertaking this action, however, the RO must make sure to 
schedule the veteran for a VA neurological examination of his 
feet, in order to ascertain which nerves are affected in this 
particular case and to clarify the nature and extent of the 
diagnosed peripheral neuropathy of the lower extremities, as 
this data will be needed for rating purposes.

Additionally, the Board finds it necessary to have the 
veteran undergo yet another podiatric examination of his 
feet, insofar as there are still several pertinent questions 
that need to be answered regarding the current severity of 
the service-connected bilateral feet disability.  For 
instance, it needs to be clarified whether the small plantar 
os calcis spurs abnormalities that were noted on X-Rays in 
June 1997 are bilateral and whether they should be considered 
to be a manifestation of either one of the "X-Ray 
abnormalities" described in Diagnostic Code 7122 
(osteoporosis, subarticular punched out lesions and 
osteoarthritis).  It also needs to be clarified whether the 
onychomycosis that was noted in the right foot should be 
considered a nail abnormality secondary to frozen feet.

Finally, the Board notes again that the RO did adjudicate the 
matters on appeal under the newly revised rating criteria 
that came in effect on January 12, 1998.  In re-adjudicating 
the matters this time, the RO is reminded to also take into 
consideration the additional amendments to Diagnostic Code 
7122 that took place shortly after those of January 1998 and 
which became effective on August 13, 1998.  (The Board is 
fully aware that these last amendments were not so much 
substantive in nature, but they still must be taken into 
consideration in the re-adjudication of every claim for an 
increased rating under Diagnostic Code 7122.)

The United States Court of Veterans Appeals (known as the 
United States Court of Appeals for Veterans Claims since 
March 1999, hereinafter referred to as "the Court") has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998) requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement 
is not optional, nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  Accordingly, the appealed matters 
are REMANDED for the following development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
He should also be advised, in the same 
written communication, of his obligation 
to cooperate with the development of the 
appealed claims, which includes his duty 
to report for all scheduled medical 
examinations.  He should also be informed 
that the consequences of his failing to 
report for a VA examination without good 
cause might include the denial of the 
appealed claims for additional VA 
benefits.  See, 38 C.F.R. §§ 3.158, 3.655 
(1998).

2.  The veteran should be afforded a VA 
podiatric examination.  Copies of all 
notifications and other communications 
sent to the veteran should be made part 
of the claims folder and, if the veteran 
fails to report for this examination 
without good cause, the RO should 
indicate so in a memorandum to the file.

The claims folder, including a copy of 
this remand, should be made available to 
the examiner prior to the examination.  
He or she should be asked to review all 
the pertinent evidence in the record, to 
include the reports of the VA medical 
examinations of the veteran's feet of 
August 1991 and June 1997, private 
medical records produced in 1991 and 1992 
reflecting assessments/impressions of 
bilateral peripheral neuropathy of the 
lower extremities, the transcripts of a 
March 1993 RO hearing and of the May 1996 
COH and a copy of the present remand.

The examiner should then be asked to 
request, and interpret for the record, 
any additional studies or tests deemed 
necessary, to include X-Rays of the 
veteran's feet, conduct a comprehensive 
podiatric examination of the veteran's 
feet and thereafter submit a 
comprehensive and legible report of 
medical examination which should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder, 
including a copy of this remand, 
prior to the examination.

B.  For each foot separately, his or 
her opinion as to whether there is 
objective evidence of arthralgia or 
other pain, numbness and/or cold 
sensitivity.

C.  For each foot separately, his or 
her opinion as to whether there is 
any type of tissue loss.

D.  For each foot separately, his or 
her opinion as to whether there is 
any type of nail abnormalities.  In 
answering this question, the 
examiner should state whether 
onychomycosis is currently 
manifested in either foot and, if it 
is, whether it should be considered 
a nail abnormality secondary to 
frozen feet.

E.  For each foot separately, his or 
her opinion as to whether there are 
color changes and/or hyperhidrosis.

F.  For each foot separately, his or 
her opinion as to whether there is 
locally impaired sensation.

G.  For each foot separately, his or 
her opinion as to whether there is 
any objective evidence of any of the 
X-Ray abnormalities listed in 
Diagnostic Code 7122 (osteoporosis, 
subarticular punched out lesions or 
osteoarthritis).  In answering this 
question, the examiner should also 
indicate whether the small plantar 
os calcis spurs that were diagnosed 
in June 1997 are bilateral and 
whether they should be considered to 
represent either one of the above 
"X-Ray abnormalities" described in 
Diagnostic Code 7122.

3.  The veteran should also be afforded a 
VA neurological examination of his feet.  
Copies of all notifications and other 
communications sent to the veteran should 
be made part of the claims folder and, if 
the veteran fails to report for this 
examination without good cause, the RO 
should indicate so in a memorandum to the 
file.

The claims folder, including a copy of 
this remand, should be made available to 
the examiner prior to the examination.  
He or she should be asked to review all 
the pertinent evidence in the record, to 
include the reports of the VA medical 
examinations of the veteran's feet of 
August 1991 and June 1997, private 
medical records produced in 1991 and 1992 
reflecting assessments/impressions of 
bilateral peripheral neuropathy, the 
transcripts of the March 1993 RO hearing 
and of the May 1996 COH and a copy of the 
present remand.

The examiner should then be asked to 
request, and interpret for the record, 
any additional studies or tests deemed 
necessary, conduct a comprehensive 
neurological examination of the veteran's 
feet and thereafter submit a 
comprehensive and legible report of 
medical examination which should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder, 
including a copy of this remand, 
prior to the examination.

B.  For each foot separately, his or 
her opinion as to whether there is 
peripheral neuropathy currently 
manifested.  If it is, the examiner 
should state whether the peripheral 
neuropathy in this particular case 
should be considered a residual of 
frozen feet and, if it is, he or she 
should then specify which specific 
nerves of the lower extremities are 
affected, as well as the severity of 
the disability (also, for each lower 
extremity separately), i.e., whether 
there is complete or incomplete 
paralysis and, if there is 
incomplete paralysis, whether it is 
considered mild, moderate or severe 
in nature.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished, that all actions in that 
regard have been fully documented in the 
record and that the reports of the 
medical examinations requested in this 
remand have been associated with the 
file.  If any development is found to be 
incomplete, appropriate corrective action 
should be implemented at once.  Once the 
RO has verified that all the above 
development has been fully accomplished, 
the RO should then adjudicate the matters 
on appeal, including consideration of the 
question of whether the benefits sought 
can be granted on an extra-schedular 
basis.

If, after the re-adjudication of the above issues, either one 
of the benefits sought on appeal remains denied, the RO 
should provide both the veteran and his representative with a 
Supplemental Statement of the Case, with an appropriate 
period to respond.  Thereafter, the matters should be 
returned to the Board, for its review on appeal.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him at this time until he receives further notice from VA.  
He also is hereby again reminded that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








